Per Curiam.
Motion is made for the reformation and
correction of a decree granted in this court upon an appeal by complainants upon two grounds:
(1) On account of a mistake made in computing interest upon certain assets.
(2) On account of mistake made in the date fixed from which interest was computed.
Without determining that these questions may be raised in this manner, we will say, for the purpose of disposing of this case and avoiding further delay, that these matters were considered and determined at the time the case was decided in this court, as appears from the decision. 154 Mich. 223. For the purpose of avoiding further delay, and that a final distribution of the assets of this estate may be had, and to guide the parties and the court below, to which the case was remanded, attention is called to the *669purpose of the remand as expressed in the decree. It was to take “such steps as may be necessary for the purpose of distributing the stocks and property which make up the amount hereby decreed to be divided.” The court did not contemplate that judicial proceedings would be necessary; but to save expense to the litigants, and to relieve this court from attending to the details of the distribution, the remand was made. We can see no necessity for further delay. The cash on hand maybe distributed at once, and a tender by complainants of proper assignments and re-, leases of all their interest in the other assets should entitle them to the balance of their share in the estate as fixed in amount by the decree. Such amounts, and none other, will be taken as the basis of the distribution.
The motion is denied.